Dismissed and
Memorandum Opinion filed December 3, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00939-CR
____________
 
L. J. QUITILE KUYKENDALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1170713 
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a guilty plea to aggravated robbery. On
September 18, 2009, the trial court sentenced appellant to confinement for
fifteen years in the Institutional Division of the Texas Department of Criminal
Justice.  No timely motion for new trial was filed. Appellant’s notice of
appeal was not filed until October 28, 2009.
            A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial. See Tex. R. App. P. 26.2(a)(1). A notice of appeal that
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal.  Id.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Anderson, Brown, and Boyce.
Do Not Publish—Tex. R. App. P.
47.2(b).